Citation Nr: 0605884	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

This is the third time this case has come before the Board 
inadequately developed for appellate review.  

By a rating decision dated in December 2002, entitlement to 
service connection for asymmetrical facets of the fifth 
lumbar vertebra and unilateral spondylolysis at L-5 was 
denied on the basis that it pre-existed the veteran's 
military service and was not aggravated therein.  A Medical 
Board in August 1969, found the veteran unfit for duty due to 
this disorder, and further found that it preexisted military 
service and was not aggravated therein.  Nevertheless, the 
veteran's service entrance examination is negative for any 
abnormality of the spine.  Accordingly, the veteran's spine 
is presumed sound upon entrance into service and any finding 
that it preexisted military service must be shown by clear 
and unmistakable evidence and further, clear and unmistakable 
evidence that it was not aggravated therein must be shown in 
order the rebut this presumption.  See 38 U.S.C.A. § 1111 
(2005); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  

For that reason, the Board remanded this case for further 
development in April 2004.  In response thereto, a VA 
examination was conducted in March 2005.  It was noted that 
the claims file had been reviewed.  A clinical diagnosis was 
not provided by the examiner, nor were any of the opinions 
ordered by the April 2004 provided.  Thereafter, in April 
2005, an addendum to this examination was made by the 
physician's assistant that conducted the March 2005 
examination.  At this time, the examiner noted that he 
reviewed the examination report dated in March 2005, the 
veteran's records on VA's Computerized Patient Record System 
(CPRS), and the x-rays performed in March 2005.  The 
veteran's service medical records and his claim file were not 
reviewed.  The examiner reported:

This veteran currently has a low back 
disorder.  Patient has been diagnosed 
with mild degenerative joint disease of 
the lumbosacral spine.  Patient's CPRS 
file and his x-rays clearly define that 
he does have some mild arthritis 
consistent with age.  Patient claims to 
have had an injury while in the service 
in November 1967.  Patient's records 
clearly claim that he has not had low 
back pain since 1968.  Patient's recent 
x-rays performed 3/14/05 reveal mild disc 
space narrowing L4-L5 and L5-S1.  I do 
believe that this is consistent with the 
aging process.  This was not present in 
the year 2002.

In any respect, I do believe this 
gentleman did have an injury and this 
appears to be mild in nature.  I do not 
see significant changes on his x-rays 
that would lead this to be a severe 
disability that would render this patient 
unemployable.

In conclusion, I believe that this 
gentleman did have an injury in service 
but this is mild in nature and his x-rays 
continue to show mild arthritis, which 
may be consistent with age.

Thereafter, in May 2005, this examiner stated that the 
veteran's claims file had not been present at the time of the 
addendum; however, it was present and reviewed in May 2005, 
and there were no changes in his previous dictation. 

The examiner failed to comply with the orders of the October 
2004 Remand.  The examiner 1) failed to provide an opinion as 
to whether the veteran's current back disorder was the same 
disorder as that diagnosed in service; 2) failed to provide 
an opinion as to whether the current disorder was the result 
of the back disorder diagnosed in service; 3) failed to 
clarify the nature and etiology of the back disorder 
diagnosed in service; and 4) failed to include a 
determination as to whether the back disorder shown in 
service was a congenital or developmental "defect" or disease 
which clearly and unmistakably existed prior to entry onto 
active duty in November 1967.

Although the examiner failed to provide any of the opinions 
ordered by the April 2004 Board Remand, the RO readjudicated 
the claim and returned this case to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board remanded this 
case in October 2005 for compliance with the April 2004 
Remand.  

In response thereto, the physician's assistant that conducted 
the March 2005 examination and provided the addendum in April 
2005 to this examination, conducted an additional examination 
of the veteran in November 2005.  It was noted that the 
claims file was present and reviewed.  The diagnosis on 
examination was disc space narrowing, L4-5, L5-S1, with 
evidence of degenerative joint disease involving the facet 
joints of the lower lumbar spine, bilaterally.  The examiner 
opined that

[t]he etiology for the patient's current 
back disorder is unknown.  I cannot say 
without pure speculation that all of his 
current arthritis in his spine is due to 
the military.  I do believe the majority 
of this spine discomfort is due to aging 
and the fact that he works in the sawmill 
industry.  The patient has had several 
work related injuries in the 1980's that 
is reported in the [claims] file.  The 
patient's current back problems are not 
congenital, but developmental.

Once again, the examiner failed to comply with the orders of 
the October 2004 and the October 2005 Remands.  The examiner 
1) failed to provide an opinion as to whether the veteran's 
current back disorder was the same disorder as that diagnosed 
in service; 2) failed to provide an opinion as to whether the 
current disorder was the result of the back disorder 
diagnosed in service; 3) failed to clarify the nature and 
etiology of the back disorder diagnosed in service; and 4) 
failed to include a determination as to whether the back 
disorder shown in service was a congenital or developmental 
"defect" or disease which clearly and unmistakably existed 
prior to entry onto active duty in November 1967.

As the physician's assistant that conducted both the March 
2005 and the November 2005 examinations cannot provide the 
opinions as previously ordered by the Board Remands without 
resort to speculation, an additional VA opinion by an 
orthopedist is now required.  As the RO has once again failed 
to comply with the remand orders of the Board, the Board has 
no alternative but to remand this case for a third time.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The veteran's claims file must be 
forwarded to a VA orthopedic specialist.  
The claims file must be made available to 
and reviewed by the physician and the 
report must state that the claims file 
was reviewed.  Following a review of the 
veteran's service medical records and 
post-service medical records, the 
physician must state whether the veteran 
has any back disorder currently, and, if 
so, whether the current back disorder is 
the same disorder as that diagnosed in 
service or whether it is the result of 
the back disorder diagnosed in service.  
The physician must clarify the nature and 
etiology of the back disorder diagnosed 
in service including a determination as 
to whether this disorder was a congenital 
or developmental "defect" or disease 
which clearly and unmistakably existed 
prior to entry onto active duty in 
November 1967.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.

2.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


